Title: Thomas Jefferson to Thomas Eston Randolph, 21 June 1817
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          
            Dear Sir
            Monticello
June 21 17
          
          On casting my eye over your account I observed that I should have to ask the favor of you to have me furnished with the details of the flour delivered, to wit, a statement of the dates, quantities & persons to whom delivered, without which I cannot settle either with the boat men, or mr Gibson. I imagine you take the boatmen’s receipts by which they stand charged to their employer. a distinction necessary to be observed is between the crop & rent flour.
          I have taken for granted there would be a quarter’s rent due to me and payable on the 1st day of July. am I not right in this? I am to write to mr Gibson tomorrow, and lest I should misinform him, I send the bearer on purpose that I may write with certainty. I had hoped to have overtaken you at the mill, but you had passed on before I got there. your’s affectionately
          Th: Jefferson
        